DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on January 26, 2022 has been received and considered. By this amendment, claims 18-20 and 22 are amended, claims 5-7 and 10-16 are cancelled, claims 23-32 are added, and claims 1-4, 8, 9, and 17-32 are now pending in the application, with claims 1-4, 8, 9, and 17 withdrawn from further consideration as being drawn to a non-elected invention.
Election/Restrictions
Claims 18-21 and 23-26 are allowable. The restriction requirement among inventions I-IV, as set forth in the Office action mailed on August 17, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim and all non-elected claims have been rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 
Authorization for this examiner’s amendment was given in an interview with Steve Arnheim on March 10, 2022.

The application has been amended as follows: 
		In claim 2, line 1, immediately after “…of claim 1,” please insert --further comprising--
In claim 3, line 1, immediately after “…method of claim”, please delete “3” and insert --2--.
Allowable Subject Matter
Claims 1-4, 8, 9, and 17-32 are allowed.
The following is an examiner’s statement of reasons for allowance: It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious “causing in the heart at least one first heartbeat having a shortened atrioventricular delay that is shorter than the intrinsic atrioventricular delay and reduces blood pressure, by stimulating the heart with an electrical stimulus from the implanted heart muscle stimulator; and causing in the heart at least one second heartbeat having a shortened heart interval that is shorter than the intrinsic heart interval and increases heartbeats per unit time over intrinsic heartbeats per unit time to maintain cardiac output, by stimulating the heart with an electrical stimulus from the implanted heart muscle stimulator“ in combination with the rest of the claimed limitations set forth in the independent claims.
Searching by the Examiner yielded prior art as cited in the previous Office Actions.  Based on Applicant’s arguments and the Examiner’s review of the Office Action mailed on October 29, 2021, the subject matter is deemed to be allowable. Further explanation can be reviewed in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.